Citation Nr: 1509470	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  09-06 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral elbow disability, to include as secondary to service-connected diabetes mellitus, Type II.

3.  Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity, currently rated as noncompensable prior to September 5, 2008 and 10 percent thereafter.

4.  Entitlement to a higher initial rating for peripheral neuropathy of the left lower extremity, currently rated as noncompensable prior to September 5, 2008 and 10 percent thereafter.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971, including receipt of a Combat Infantry Badge and Vietnam Campaign Medal with 60 device for service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The August 2008 RO decision granted service connection for peripheral neuropathy of the lower extremities and assigned noncompensable initial ratings.  In September 2009, the RO granted a 10 percent initial rating for peripheral neuropathy of the right lower extremity effective March 9, 2009.  In March 2010, the RO granted separate 10 percent initial ratings for peripheral neuropathy of each lower extremity effective September 5, 2008.  As higher initial ratings are available, both claims remain on appeal.  

The April 2012 rating decision denied the petition to reopen a previously denied service connection claim for sleep apnea and denied service connection for bilateral elbow disability.  Upon review, the Board has recharacterized the sleep apnea claim as a claim for service connection, rather than a petition to reopen a previously denied claim.  This is because the Veteran submitted new and material evidence within a year of the September 2010 RO decision denying service connection for sleep apnea.  (See September 16, 2010 RO decision; September 19, 2011 claim including Dr. B.P.'s letter; 38 C.F.R. § 20.305; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)).

The issue of entitlement to a TDIU was not addressed in either rating decision.  However, it has been raised by December 2014 correspondence from the Veteran's representative, and is thus added as a separate issue on appeal as related to the initial rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In January 2013, the Board denied higher initial ratings for peripheral neuropathy of the lower extremities.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a May 2014 Memorandum Decision that vacated the January 2013 Board decision and remanded the issues back to the Board for adjudication consistent with the Court's decision.   

It is noted by December 2014 correspondence that the Veteran waived his right to review by the agency of original jurisdiction (AOJ) for any newly submitted evidence.  

The issues of service connection for sleep apnea and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Bilateral elbow epicondylitis is related to service-connected diabetes.

2.  For the entire appeal period, or since August 8, 2007, bilateral peripheral neuropathy of the lower extremities primarily consists of wholly sensory impairment consisting of complaints of pain, tingling, and numbness in each lower extremity.

3.  The Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a bilateral elbow disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  Beginning August 8, 2007, an initial rating of 20 percent, but no higher, for right lower extremity peripheral neuropathy is granted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124, 4.124(a), Diagnostic Code 8521 (2014).    

3.  Beginning August 8, 2007, an initial rating of 20 percent, but no higher, for left lower extremity peripheral neuropathy is granted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124, 4.124(a), Diagnostic Code 8521 (2014).    

4.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  For the bilateral elbow disability and TDIU, the favorable action in the instant decision is a complete grant of benefits sought and consideration of VCAA obligations is not necessary.  

Regarding VCAA notification requirements, the appeal for higher initial ratings arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the record indicates that the Veteran was provided with adequate VCAA notice in January 2008, including notification about how VA assigns disability rating and effective dates.   

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained service treatment records and pertinent VA and private outpatient treatment records.  He was afforded March 2009, December 2009, and April 2011 VA/QTC examinations to assess the severity of his service-connected peripheral neuropathy.  There is no indication that the Veteran's peripheral neuropathy has materially increased since the April 2011 VA/QTC examination.  Notably, the Veteran's representative contends the current record is adequate to adjudicate higher initial ratings claims.  (See December 2014 correspondence).

The higher initial rating claims are subject to the Court's May 2014 Memorandum Decision, which resulted in a remand to the Board.  The Court instructed the Board to provide adequate reasons and bases for assignment of initial ratings for peripheral neuropathy.  Specifically, it directed the Board to not imply in its analysis that objective evidence was necessary for a compensable rating under 38 C.F.R. § 4.118, Diagnostic Code (DC) 8521 and provide more than a general list of neurological symptoms to support its determinations.  The instant decision complies with these directives.  

As discussed above, VA has fulfilled its obligations to notify and assist.  The appeal is ready for review on the merits.  

II.  Service connection  

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In general, service connection requires:  medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995). 
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

February 2009 VA treatment records show that the Veteran had bilateral tingling and numbness in both elbows.  He was assessed as having ulnar neuritis.  Private medical records from November 2010 reflect that the Veteran had medial epicondylitis of the left elbows.  February 2011 VA treatment records show that the Veteran was treated for tendonitis of the right elbow.  The examiner suggested that it could be related to service-connected diabetes or overuse of the joint.  

In April 2012, Dr. P. stated that the Veteran had bilateral epicondylitis of both elbows.  He believed it was at least as likely as not that the bilateral elbow tendonitis was aggravated by service-connected diabetes.  

Resolving all reasonable doubt in the Veteran's favor, the above evidence is sufficient to meet the two basic prongs for secondary service connection (i.e. current disability and causation).  The claim for service connection for a bilateral elbow disability is granted.  38 C.F.R. §§ 3.102, 3.310. 

III.  Higher initial ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability ratings, they have been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's peripheral neuropathy of the lower extremities is rated under 38 C.F.R. § 4.124(a), Diagnostic Code (DC) 8521 (2014).  

The regulation advises that disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. 38 C.F.R. § 4.124(a).  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  
38 C.F.R. § 4.120. 

Under DC 8521, a 10 percent rating is for mild incomplete paralysis of the peroneal nerve.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis, and a 40 percent rating is for application where there is severe complete paralysis of the external popliteal nerve manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521. 

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4 .124a. 
As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

July 2007 private medical records show that the Veteran had pain with walking and swelling in his ankles.  He further described the pain as burning paresthesia.  Clinical examination showed trace edema of the ankles and feet.  Sensation testing was intact on the plantar surfaces of both feet.  The examiner assessed edema of the ankles, probably related to venous insufficiency and early peripheral neuropathy, probably related to diabetes.  

In January 2008, the Veteran reported that he had tingling and pain in both lower extremities and feet.  He had constant pain when standing on his feet.  It interfered with domestic and occupational activities.  He stated that at times he could "hardly walk" due neuropathic foot pain.  He described having a limp and using a cane due to his impaired ambulation.  

In January 2008, the Veteran's wife stated that the Veteran needed pain relief medication and a cane to walk.  Nonetheless, he continued to experience tingling sensations in both legs and feet, especially in the morning and after prolonged sitting.  

In January 2008, a friend (L.H.) reported that she had noticed a "steady decline" in the Veteran's ability to walk comfortably.  She reported that four times per week, the Veteran used a cane to alleviate foot pain.  She recalled that the Veteran used to be very active, but had to give up work duties due to unbearable foot pain.  She noted his work required a lot of movement that caused him to experience excruciating pain.  

The Veteran was afforded a VA/QTC diabetes examination in January 2008.  He reported having severe pain in both feet and legs.  He described having numbness, tingling, and swelling in both legs and feet.  He experienced claudication after walking 50 yards.  He had calf pain at rest.  Clinical evaluation showed bilateral ankle and foot edema.  Persistent coldness, ischemic limb pain at rest, gangrene, deep ischemic ulcer, and atrophic skin changes were not observed.  Peripheral pulses were 2+ in all tested areas.  Neurological examination of the lower extremities showed motor and sensory function to be within normal limits.  Reflexes were 2+ for each lower extremity.  Ankle Brachial Index (ABI) showed mild left sided peripheral arterial disease (PAD), but did not suggest it for the right side.  The examiner diagnosed PAD based upon intermittent claudication and objective findings of ABI.

September 2008 private medical records (Dr. P.) show that the Veteran reported symptoms consistent with diabetic peripheral neuropathy of the lower extremities.  Clinical evaluation was negative for tenderness in either leg and no definitive decrease in sensation was noted.  He was given a trial of Lyrica for treatment and a diagnosis of diabetic peripheral neuropathy was made.  

In his October 2008 notice of disagreement, the Veteran submitted a September 2008 letter from Dr. P. attesting to his peripheral neuropathy symptoms.  Dr. P. stated that the Veteran had increased problems with peripheral neuropathy, described as "burning pain in his legs."  He was started on Lyrica for treatment.  He believed the Veteran's diabetes and associated complications were progressive.  

November 2008 VA primary care records reflect that the Veteran reported burning sensations in both legs.  He had a Lyrica prescription, but did not want to use it routinely.  Neurological examination was grossly intact.  The examiner assessed diabetic peripheral neuropathy and provided a Gabapentin medication trial. 

In his February 2009 substantive appeal, the Veteran reported that his peripheral neuropathy symptoms had worsened.  He believed a 20 percent rating was warranted.  In March 2009, the Veteran reported that he had constant pain in both legs despite taking medication (Gabapentin).  He believed his disability had worsened since the January 2008 VA/QTC examination.  

March 2009 VA/QTC examination report shows that the Veteran had constant tingling, numbness, abnormal sensation, pain, anesthesia, weakness, and swelling in his right leg.  He did not have paralysis.  He took Gabapentin and Lyrica for treatment.  It caused difficulty with walking and physical activities.  Clinical examination showed the Veteran to be in no acute distress and exhibit coordination within normal limits.  Neurological evaluation showed motor function within normal limits.  Sensory function showed decreased vibratory sense for the right leg. Sensory function was normal for the left lower extremity.  The modality used for testing was pinprick.  Reflexes were 2+ for both lower extremities.  The examiner maintained the peripheral neuropathy right lower extremity diagnosis.  He commented that the condition posed no effect on daily activities. 

July 2009 VA primary care records reflect that the Veteran reported increased peripheral neuropathy symptoms.  No edema was found for the lower extremities.  Neurological examination was grossly intact.  The examiner continued the diabetic peripheral neuropathy diagnosis and increased the Gabapentin dosage.  

August 2009 VA treatment records reflect that the Veteran reported that his foot burning now only occurs "sometimes" with the increased Gabapentin dosage.  He reported that his symptoms had improved. 

In October 2009, the Veteran stated that his degree of paralysis was moderate, rather than mild.  He believed peripheral neuropathy of his right lower extremity should be rated at least 20 percent disabling.  

In December 2009, the Veteran was afforded another VA/QTC examination.  He reported having tingling, numbness, pain, and weakness in both lower extremities.  He denied abnormal sensation, anesthesia, and paralysis.  He affirmed experiencing numbness with pain and weakness.  The symptoms occurred intermittently, as often as 5 days per week with each occurrence lasting 30 minutes.  He had 50 separate attacks during the past year.  During some attacks, his leg weakness necessitated a use of a cane.  He currently used Gabapentin for treatment.  He reported his overall functional impairment as daily difficulty with walking due to numbing and tingling in his lower extremities.  Clinical examination showed motor function within normal limits.  Sensory function revealed lowered vibratory sense in both legs.  Reflexes were 2+ in both legs.  The examiner diagnosed diabetic peripheral neuropathy of the bilateral lower extremities.  He cited subjective complaints about tingling, numbness, pain, and weakness and then objective findings of decreased vibratory sense in both legs.  

March 2010 VA primary care records included a grossly intact neurology examination.  The examiner continued to assess diabetic peripheral neuropathy.  She maintained the increased Gabapentin dosage, noting that the Veteran was currently without pain.  

December 2010 VA primary care records were unremarkable for any clinically observed neurological changes.  The examiner did not find edema for either leg.  Good pulses and light touch was intact.  No wounds were observed and the skin appeared dry.  The examiner continued the diabetic peripheral neuropathy diagnoses and Gabapentin dosage.  

April 2011 VA/QTC examination report showed that the Veteran reported tingling and numbness (severity 8), abnormal sensation (severity 8), pain (severity level 9), anesthesia (severity 8), and weakness (severity 9) for both legs.  He did not experience paralysis.  The symptoms occurred intermittently, as often as 4 days per week, with each occurrence lasting 5 minutes.  He had 200 attacks within the past year.  During flare-ups, he had to stop all activity.  He limited exercise.  Clinical examination was negative for muscle atrophy.  Neurological examination showed coordination within normal limits.  Motor function was within normal limits.  Sensory function for both lower extremities was decreased as measured by pinprick, temperature, and vibration.  Knee and ankle jerks reflexes were 2+ bilaterally.  The examiner commented neuralgia was present.  He noted sensory dysfunction demonstrated by polyneuropathy.  He reported that there was no motor dysfunction upon clinical examination.  The prior diagnosis for peripheral neuropathy of the bilateral lower extremities was maintained.  He cited subjective factors of tingling and numbness, loss of all sensation, pain, abnormal sensation, and weakness in both lower extremities.  He cited objective factors of polyneuropathy noted on clinical examination.  

June 2011 VA primary care records show substantially similar clinical findings to those recorded in December 2010.  The examiner continued the Gabapentin medication and commented that the Veteran was "doing well" on the medication.  

July 2011 VA podiatry consultation reflects that the Veteran had intermittent bilateral small toe pain over the past year.  He denied any injury and described the pain 5/10 burning sensation at the toe tips.  Clinical examination showed normal muscle mass.  The examiner assessed diabetic neuropathy.  

October 2011 VA podiatry clinic records show that the Veteran did not report any new podiatry problems.  Dermatological evaluation showed the skin to be warm, dry with normal color.  Neurological examination was unremarkable.  An assessment of onychomycosis and diabetes was made.

March 2012 and June 2012 VA podiatry clinic records include complaints of left heel pain, but clinical findings were otherwise substantially similar to those recorded in October 2011 notes.  

July 2012 VA primary care records did not include any additional complaints about peripheral neuropathy symptoms.  They reflect that the Veteran continued to take Gabapentin.  Clinical examination did not show any gross motor or sensory deficit.  The examiner noted the diabetic neuropathy diagnosis and continued the Gabapentin medication.  

January 2013 VA primary care records reflect that the Veteran had left foot pain, described as a little burning and numbness.  He denied any recent trauma.  Clinical examination for the feet showed no ulcer and sensation intact to monofilament testing.  Pedal pulses were normal.  For the nervous system, no gross motor or sensory deficit was observed.  The examiner assessed left foot pain secondary to neuropathy and recommended continuing Gabapentin.  

July 2013 VA primary care treatment records do not show any additional complaints about peripheral neuropathy symptoms.  Clinical examination again was negative for gross motor or sensory deficit for the nervous system.  The examiner continued the Gabapentin treatment for diabetic neuropathy.  

November 2014 private vocational assessment includes reports from the Veteran that he cannot stand for more than 2 hours during an 8 hour period due to lower extremity numbness.  The examiner assessed that the Veteran was limited in prolonged standing, walking, and driving due to neuropathy.  

In December 2014, the Veteran's representative asserted that a 30 percent rating for severe symptoms in each lower extremity and a TDIU award was warranted by the above record.  He cited the Veteran's subjective complaints indicative of severe pain at the April 2011 VA/QTC examination.  He also noted the Veteran's reports of difficulty walking on a daily basis at the December 2009 VA/QTC examination and severe neuropathic pain documented by the January 2008 VA/QTC examiner, September 2008 letter by Dr. P., and January 2008 lay reports from the Veteran and his friend.  The representative contended that neuropathic symptoms have "severe" effects on the Veteran's daily activities further buttressing the necessity of a 30 percent rating for severe peripheral neuropathy symptoms in each leg.  
  
The Veteran's service-connected diabetic peripheral neuropathy of the lower extremities is currently rated as noncompensable prior to September 5, 2008 and 10 percent thereafter for each lower extremity.  38 C.F.R. § 4.124a, DC 8521.  He contends higher initial ratings are warranted. 

As explained below, the Board finds that a 20 percent rating, but no higher, is warranted for the entire appeal period.  Id.  The Veteran has consistently reported having lower extremity neuropathic pain and sensory disturbances that interfere with domestic and occupational activities.  (See July 2007 and September 2008 private medical records; see also Veteran's reports from January 2008, February 2009, October 2009; September 2008 Dr. P letter; Representative statement from December 2014).  The highly probative clinical evaluations generally reflect sensory impairment and do not show additional symptomatology, such as motor weakness, skin/ trophic changes, impaired reflexes, or periods of paralysis.  (See VA/QTC examination reports January 2008, March 2009, December 2009, and April 2011).  The rating criteria limit the findings of severity to moderate for sensory disturbance symptoms.  38 C.F.R. § 4.124(a).   Consequently, a rating in excess of 20 percent is not warranted.  Id.  

The Board acknowledges that reports given to treating VA primary care clinicians indicate an improvement occurred when the Veteran's Gabapentin dose was increased in July 2009.  (Compare July 2007 and September 2008 private medical records; November 2008 and July 2009 VA primary care records to VA primary care records from August 2009, March 2010, December 2010, June 2011, July 2012, and July 2013).  The improvement beginning in July 2009 appears to make his neuropathy symptoms mild or at times, asymptomatic.  See id.  Recently, in the case of Jones v. Shinseki, 26 Vet. App. 56 (2012), the Court held that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Here, DC 8521 does not consider the effects of medication.  The Board, therefore, cannot consider the relief provided by Gabapentin in rating the Veteran's bilateral lower extremity disability, and will maintain the 20 percent rating despite the noticeable improvement of symptoms beginning in July 2009.  Notably, in March 2012 the Veteran again began reporting left heel pain, but he did not assert new symptoms beyond sensory impairment affecting the left heel.  (See October 2011, March 2012, and June 2012 VA podiatry clinic records; July 2012, January 2013, and July 2013 VA primary care records).  

Contrary to the assertions of the Veteran's attorney, the most probative evidence weighs against assigning a rating in excess of 20 percent for each lower extremity at any time during the appeal.  Neurological symptoms consisting of sensory disturbances cannot be assessed as posing more than moderate incomplete paralysis.  38 C.F.R. § 4.124a.  In this case, the clinical evidence detailed above shows that the Veteran's peripheral neuropathy symptoms generally consisted of sensory disturbances.  The clinical evidence weighs against findings of impaired motor function, muscle atrophy, or skin changes in either lower extremity.  The Board considers the clinical evidence to be most probative in determining whether additional symptoms such as muscle atrophy, trophic changes, and weakness, among others are present.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence when weighing evidence).  This is because the clinical findings were reported by unbiased medical professionals.  Id.  Given the limitations for peripheral neuropathy ratings based primarily on sensory disturbances, a finding of severe partial paralysis for peripheral neuropathy is not warranted.  Id.; 38 C.F.R. § 4.124a, DC 8521.

In sum, based upon the Veteran's credible reports and contemporaneous clinical records, a rating of 20 percent, but no higher, for moderate symptoms in each lower extremity is warranted for the entire appeal period.  


Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected peripheral neuropathy to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include sensory disturbances of pain, tingling, and numbness of the lower extremities with attendant clinical findings, which are specifically contemplated in the rating criteria.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

IV.  TDIU

A TDIU is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 
38 C.F.R. §§ 3.340 , 3.341, 4.16.

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 
38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.340 , 3.341, 4.16(a). 

In the instant case, the Veteran has met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), as he is currently service-connected for his PTSD at 30 percent disabling, diabetes mellitus at 20 percent disabling, and has sufficient additional service-connected disabilities (including disabilities of the upper and lower extremities resulting from a common etiology) to bring his combined rating to 70 percent.  Thus, the crux of the matter is whether the Veteran is able to secure or follow a substantially gainful occupation.

The record establishes that the Veteran has a high school education and past work experience in management and vehicle maintenance.  He last worked full time in June 2009, when he retired. 

In a November 2014 report, after a review of the Veteran's claims file and interview with the Veteran, C.K.W., Phd., CRC, CDMS, opined that "[b]ased upon the severity of the Veteran's service-connected conditions, as evidenced by the 1,764-page claims file, employment history, and vocational interview conducted with [the Veteran], he has been unable to secure and follow substantially gainful employment."  Dr. W. highlighted the results of the March 9, 2009 VA examination report as evidencing the Veteran's first reports of difficulty ambulating and missed work due to his peripheral neuropathy.  

There is no competent medical evidence to the contrary.  Given the above-cited evidence, and resolving any remaining doubt in the Veteran's favor, the Board finds that a TDIU is warranted.


ORDER

Service connection for a bilateral elbow disability is granted.

Beginning August 8, 2007, an initial rating of 20 percent, but no higher, for right lower extremity peripheral neuropathy is granted.

Beginning August 8, 2007, an initial rating of 20 percent, but no higher, for left lower extremity peripheral neuropathy is granted.

A TDIU is granted.


REMAND

An additional medical opinion is necessary for the sleep apnea claim.  Specifically, private medical records show that the Veteran was diagnosed with sleep apnea in 2007 and continues to be treated for it with a continuous positive airway pressure (CPAP) machine.  (See February 2011 VA treatment records).  In September 2011, Dr. P. submitted a letter reporting that sleep apnea complicates his PTSD symptoms and even contributes to a "significant worsening" of PTSD.  The current December 2011 VA/QTC medical opinion does not adequately address a secondary relationship between sleep apnea and service-connected PTSD.  Accordingly, another VA medical opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder for a medical opinion.  (If the examiner indicates a clinical evaluation is necessary, this must be scheduled).    

Following a complete review of the record, the examiner is asked to provide the following medical opinions:

(a) Is it at least as likely as not (50 percent probability or greater) that current sleep apnea is caused by service connected PTSD or any other service connected disability?  The examiner must express an opinion that explicitly considers both the causation and aggravation elements.  

(b) Is it at least as likely as not (50 percent probability or greater) that current sleep apnea is aggravated beyond the normal course of the condition by service connected PTSD or any other service connected disability? 

A complete rationale for any opinions expressed should be provided.  The examiner is directed to review the September 2011 medical opinion by the Veteran's private physician suggesting that sleep apnea aggravated PTSD.  

If the examiner cannot express an opinion without resort to speculation, he or she must so state and further identify whether there is any outstanding evidence that would facilitate a non-speculative opinion. 

It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

2.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney a supplemental statement of the case (SSOC) and an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


